DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 17/680,506 filed on 2/25/2022 with effective filing date 5/13/2019. Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-4 & 8-9  are rejected under 35 U.S.C. 103 as being unpatentable over Tyomkin et al. US 2021/0089761 A1 in view of Allen et al. US 2017/0272703 A1. 
Per claim 1, Tyomkin et al. discloses a method for automatically providing a golfing video (para: 123-124, e.g. one or more cameras configurable to capture a set of video recordings from one or more angles of a swing and strike of a golf club by a golfer), the method comprising:
detecting a presence of a specific golfer at a specific golf hole on a golf course (para: 177, e.g. the system of the present invention provides an integrated analytic system to provide a golfer and golf course management with automated tools for automation and visualization of a golf game);
activating a recording of the specific golfer using an AI enabled camera located near the specific golf hole (para: 13 & 215, e.g. it is an object of the present invention to disclose a system to provide golf courses, golfers and coaches with new AI tools to improve the golfing experience by at least one of: improving utilization of the golf course, improving the quality of golfers' play), wherein the AI enabled camera includes access to an AI golf logic used to identify the golfer (para: 183-185, e.g. speed of movement data are automatically collectable, allowing alerts of slow golfers and warnings to slow golfers, on the one hand, and seeding of golfers on the other hand so that, in competitions, the slower golfers start later and do not impede the faster ones; automatically identifying authorized and unauthorized persons, so that only permitted persons can access the course); identifying the specific golfer using the AI golf logic (para: 249, e.g. AI can be used to improve identification of a stroke and of the trajectory and landing position of a ball); recording a golf swing activity using the AI enabled camera, the golf swing activity including a video segment of a golf ball struck by a golf club during the golf swing activity (para: 250 & 269, e.g. the software for capture and analysis of a swing, for analysis of a scene, for data management, and for storage of data can be located in a local processor; pattern(s) of movement can include, but are not limited to, swing characteristics, patterns of golf club use, and movement patterns before, during and after swinging). 
	Tyomkin et al. fails to explicitly disclose identifying the golf ball within the video segment using at least two video frames of the video segment, wherein the golf ball is located in different locations within the at least two video frames; and processing the video segment to include a visual indication of at least a portion of a flight of the golf ball.
Allen et al. however in the same field of endeavor teaches identifying the golf ball within the video segment using at least two video frames of the video segment, wherein the golf ball is located in different locations within the at least two video frames (para: 53 & 71, e.g. in the athletic performance of FIG. 1 the sport happens to be golf with the athlete 102 being a golfer taking a golf shot with the club 134; it might operate at frame rates and/or with resolution/clarity relatively poorer than the high frame rate/high resolution capabilities of many heretofore available cameras used to capture video of golf ball flights); and processing the video segment to include a visual indication of at least a portion of a flight of the golf ball (para: 71, e.g. it might operate at frame rates and/or with resolution/clarity relatively poorer than the high frame rate/high resolution capabilities of many heretofore available cameras used to capture video of golf ball flights). 
	Therefore, in view of disclosures by Allen et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Tyomkin et al. and Allen et al. in order to allow a user to review an integrated set of data regarding the performance of user and improve game to a greater degree and in less time. 
Per claim 2, Tyomkin et al. further discloses the method of claim 1 further comprising: recording a first video segment of the specific golfer using the AI enabled camera (para: 218, e.g. a video recorder (300) can be configured to analyze images in the frames of video, and send the analyzed frames of video to the main processing unit (100)); and identifying a portion of the specific golfer using the AI golf logic and the first video segment of the specific golfer, wherein at least a portion of the AI golf logic is stored within the AI enabled camera (para: 237, e.g. the stored images, the analyzed images, the ball trajectory(s) and locations(s), as well as other information as disclosed below, can be transmitted to other golfers or to users).
Per claim 3, Tyomkin et al. further discloses the method of Claim 2, wherein the AI golf logic includes a neural network of tagged objects including one or more of: a golfer (para: 237); a golf ball; a golf club; a shirt; a shirt color; pants; a pants color; a skirt; a skirt color; a hat; a hat color; a golf glove; a golf shoe; a golf tee; an iron; a driver; a utility club; a putter; a wedge; a male; a female; a child; a junior; a left handed golfer; a right handed golfer; a visor; a vision glasses; a sunglasses; a tee box; a color of a tee box marker; a pin; a hole; a distance from a tee to a pin; and a hole cut (para: 39).
Per claim 4, Tyomkin et al. further discloses the method of Claim 1 further comprising: recording a first video segment of the specific golfer using the AI enabled camera (para: 48, e.g. wherein said at least one camera is configured to determine a member of a golfer movement group consisting of: 3D location of at least a portion of a golfer, distance moved by said at least a portion of a golfer); and identifying a portion of the specific golfer using the AI golf logic and the first video segment of the specific golfer, wherein at least a portion of the AI golf logic is stored remote from the AI enabled camera (para: 237).
Per claim 8, Tyomkin et al. further discloses the method of Claim 1 further comprising: activating a Doppler Sensor across a portion of the specific golf holel (para: 246, e.g. analysis of a swing can be made from image analysis; a neural network combined with visual analytics is used to analyze the swing); recording Doppler Sensor data during the recording of the golf swing activity (para: 247); and using at least a portion of the Doppler Sensor data during the processing the video segment (para: 247).
Per claim 9, Tyomkin et al. further discloses the method of Claim 8 further comprising including a visual indictor of one or more of: a ball trace; a ball speed; a ball height; a distance; a ball launch angle; and a ball curve (para: 249, e.g. AI can be used to improve identification of a stroke and of the trajectory and landing position of a ball. The learned identifiers and identification mechanisms will be different for each golf course).



Allowable Subject Matter
6.	Claims 5-7 & 10-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
7.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
8.	Claims 10-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 11-24 of prior U.S. Patent No 11270125. This is a statutory double patenting rejection.

U.S. Patent No 11270125
Current application
11. A method of providing a golfing video using AI, the method comprising: detecting a specific golfer located at a specific golf hole at a golf course; activating an AI enabled resource in response to detecting the specific golfer; initiating a video recording of a tee box of the specific golf hole to identify an individual on the tee box; accessing an AI golf logic having at least a golf club logic and a clothing color logic; comparing a frame of the video recording to the AI golf logic to identify the specific golfer on the tee box, wherein the specific golfer includes a clothing color identified using the AI golf logic; recording a video segment of a golf activity of the identified specific golfer; and processing the recorded video segment to include golfer specific graphical information of the identified specific golfer.
10. A method of providing a golfing video using AI, the method comprising: detecting a specific golfer located at a specific golf hole at a golf course; activating an AI enabled resource in response to detecting the specific golfer; initiating a video recording of a tee box of the specific golf hole to identify an individual on the tee box; accessing an AI golf logic having at least a golf club logic and a clothing color logic; comparing a frame of the video recording to the AI golf logic to identify the specific golfer on the tee box, wherein the specific golfer includes a clothing color identified using the AI golf logic; recording a video segment of a golf activity of the identified specific golfer; and processing the recorded video segment to include golfer specific graphical information of the identified specific golfer.
20. A system for automatically capturing and processing video on a golf course comprising: a AI golf logic configured to identify a golfer, a golf club, and a golf ball; a fixed AI enabled camera configured to access the AI golf logic, the fixed AI enabled camera located at a specific hole on a golf course having a unique hole identifier, the fixed AI enabled camera configured to be installed at a fixed geographical location on the specific hole; wherein the fixed AI enabled camera is mounted to a permanent fixture at a specific height capable of providing a view of the specific golf hole and a tee box; a processor communicatively coupled to the fixed AI enabled camera, the processor configured to: activate a recording of a golfer using the fixed AI enabled camera; initiate recording a golf swing activity using the fixed AI enabled camera, the golf swing activity including a video segment of the golf ball struck by the golf club during the golf swing activity; identify the golf ball within the recorded video segment using at least two video frames of the video segment, wherein the golf ball is located in different locations within the at least two video frames; and process the video segment to include a visual indication of at least a portion of a flight of the golf ball; and a communication module connected to the processor and configured to communicate the processed video segment to a remote cloud service to initiate a post processing of the processed video segment.
17. A system for automatically capturing and processing video on a golf course comprising: a AI golf logic configured to identify a golfer, a golf club, and a golf ball; a fixed AI enabled camera configured to access the AI golf logic, the fixed AI enabled camera located at a specific hole on a golf course having a unique hole identifier, the fixed AI enabled camera configured to be installed at a fixed geographical location on the specific hole; wherein the fixed AI enabled camera is mounted to a permanent fixture at a specific height capable of providing a view of the specific golf hole and a tee box; a processor communicatively coupled to the fixed AI enabled camera, the processor configured to: activate a recording of a golfer using the fixed AI enabled camera; initiate recording a golf swing activity using the fixed AI enabled camera, the golf swing activity including a video segment of the golf ball struck by the golf club during the golf swing activity; identify the golf ball within the recorded video segment using at least two video frames of the video segment, wherein the golf ball is located in different locations within the at least two video frames; and process the video segment to include a visual indication of at least a portion of a flight of the golf ball; and a communication module connected to the processor and configured to communicate the processed video segment to a remote cloud service to initiate a post processing of the processed video segment.





Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Aghdasi US 2013/0128050, e.g. method that includes determining, from image data captured by a plurality of cameras, motion data for multiple moving objects, an presenting, on a global image representative of areas monitored by the plurality of cameras.
Barasch US 8613620, e.g. the system and method of the present invention provides for realistic, live on live with webcams, interactive, golf lessons from a golf professional who is located at a distance from the golfer.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325.  The examiner can normally be reached on Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Irfan Habib/Examiner, Art Unit 2485